Citation Nr: 0801835	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including arthritis, claimed as secondary to 
service-connected right ankle disability.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1964 to April 
1967, and from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2007, the veteran testified before the undersigned 
via videoconference.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.

After the issuance of the most recent supplemental statement 
of the case in June 2007, the Board received additional 
private medical evidence along with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
his service-connected right ankle disability.

2.  A clear preponderance of the evidence is against a 
finding that the veteran's left ankle disability is related 
to his service-connected right ankle disability.




CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease and degenerative disc disease, is not proximately due 
to, or the result of, the veteran's service-connected right 
ankle disability.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.310 (2008).

2.  A left knee disability is not proximately due to, or the 
result of, the veteran's service-connected right ankle 
disability.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied prior to the initial 
AOJ decision by way of December 2004, January 2005, April 
2007 letters that fully addressed all four notice elements.  
Those letters informed the veteran of what evidence was 
required to substantiate his service connection claims, and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA and 
private medical evidence, and the veteran's contentions.  The 
veteran was provided an opportunity to set forth his 
contentions during the video hearing before the undersigned 
Veterans Law Judge in January 2007.  The veteran was also 
afforded VA medical examinations in conjunction with his 
claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Factual Background

The veteran, during service, was involved in a motor vehicle 
accident and fractured his right ankle; he is currently 
service-connected for right ankle fracture with traumatic 
arthritis.      

According to a January 1998 private treatment note the Family 
Clinic, the impression was:  arthritis of the low back, 
questionable post-traumatic (referring to the in-service 
accident), versus arthritis with aging of the lumbar spine 
complicated by a past motor vehicle accident. 

In an October 2004 statement, Dr. Chmelicek, who is 
associated with the Poplarville Family Practice Clinic, 
opined that the veteran's in-service right leg fracture has 
resulted in significant arthritis and caused him to be 100 
percent disabled.  It was noted that the veteran is unable to 
really sit or stand for any period of time.  Dr. Chmelicek 
stated that the combined problem of degenerative disc disease 
in the veteran's low back with his right leg problems amounts 
to significant impairment, renders him totally disabled, and 
stems from the in-service ankle fracture.  

A March 2005 VA treatment report shows a diagnosis of 
osteoarthritis of the left ankle.

According to a May 2007 VA examination report, the veteran 
was diagnosed with arthralgias of the left ankle, and 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The examiner opined that it is not likely 
the degenerative changes of the veteran's lumbar spine and 
left ankle arthralgias are proximately related to his right 
ankle disability.  The examiner further stated that it is 
more likely that these problems are associated with the aging 
process in conjunction with his morbid obesity.  

According to a 2007 letter, a private physician, Dr. Jones 
indicated that the veteran is a patient at the Poplarville 
Family Practice Clinic, and has multiple chronic medical 
problems.  Dr. Jones opined that it is more likely than not 
that the veteran's low back disability and left ankle pain 
were caused by and aggravated by his right ankle arthritis.  
Dr. Jones stated that the veteran has severe pain in 
ambulating when he tries to overcompensate due to his right 
ankle, and it worsens his left ankle.

III.  Legal Criteria - Secondary Service Connection Claims

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Finally, when a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


IV.  Analysis

The veteran seeks service connection for disabilities of the 
low back and left ankle.  Medical evidence of record shows 
current diagnoses of both disabilities.  The May 2007 VA 
examination report shows diagnoses of degenerative joint 
disease and degenerative disc disease of the lumbar spine, as 
well as arthralgia of the left ankle.  Associated x-rays of 
the left ankle showed evidence of heel spurs, ankle soft 
tissue prominence, and previous vascular surgery.  (X-rays 
did not show evidence suggestive of degenerative joint 
disease of the left ankle, despite prior diagnoses of such 
disability). 

The veteran does not contend nor does the evidence show that 
he developed disabilities of his low back and left ankle 
during service.  Rather, he states that these disabilities 
are related to his service-connected right ankle disability.  

On review, the Board finds that the preponderance of the 
evidence is against findings that the veteran's disabilities 
of the low back and left ankle are proximately due to, or the 
result of, his service-connected right ankle disability.  In 
this regard, the Board has considered the opinion provided by 
Dr. Chmelicek, but finds it to be of little probative value, 
as such physician did not provide supporting rationale or 
supporting medical evidence.  Further, Dr. Chmelicek did not 
discuss other potential etiologies, such as the normal aging 
process or the veteran's obesity.   

On the other hand, the Board finds the May 2007 VA opinion to 
be highly probative.  Significantly, that VA examiner had an 
opportunity to review the claims folder, to include the 
veteran's service medical records and the positive opinion 
provided by Dr. Chmelicek.  The VA examiner also conducted a 
contemporaneous examination, cited to medical evidence of 
record, and provided supporting rationale for his opinion.  
The examiner opined that the veteran's back problems and left 
ankle arthralgias are less likely related to his right ankle 
disability, and more likely associated with the aging process 
in conjunction with his morbid obesity.  The examiner 
explained that the veteran is a very large individual, 
weighing 326 pounds.  

The Board also notes that in addition to conducting a 
contemporaneous examination and reviewing the claims folder, 
the May 2007 VA examiner was familiar with the veteran's 
disabilities, as he had the opportunity to examine the 
veteran in the past, beginning in 1993, in conjunction with 
prior claims.    

The May 2007 VA examiner did not have the opportunity to 
review Dr. Jones opinion because it was associated with the 
claims folder after the May 2007 examination (with a waiver 
of initial RO consideration).  Nevertheless, the Board finds 
Dr. Jones' opinion to be of less probative value.  There is 
no indication that Dr. Jones actually examined the veteran or 
reviewed the veteran's clinical records.  Dr. Jones is not 
the veteran's treating physician, as her letter is clearly 
addressed to the "Treating Physician."  The Board notes 
that Dr. Jones is associated with the Poplarville Clinic, the 
same clinic as Dr. Chmelecik.  

Finally, the Board notes that the January 1998 impression 
from the Family Clinic questioning whether the low back 
disability is related to the in-service injury or to the 
aging process is neither positive nor negative evidence, and 
therefore is not probative to the current issues.  

The Board acknowledges the veteran's assertions that his low 
back and left ankle disabilities are related to his service-
connected right ankle disability.  However, there is no 
indication from the record that the veteran has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the Board finds that the preponderance of the 
evidence is against findings that the veteran's low back 
disability and/or left ankle disability are related to his 
service-connected right ankle disability.  Rather, the 
preponderance of the evidence reflects that the pertinent 
disabilities are more likely due to the normal aging process 
and to the veteran's obesity.  For the reasons discussed 
above, secondary service connection claims for low back and 
left ankle disabilities must be denied.  Because a clear 
preponderance of the evidence is against these claims, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to service connection for a low back disability, 
including arthritis, claimed as secondary to service-
connected right ankle disability, is denied.

Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected right 
ankle disability, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


